Citation Nr: 9931656	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  92-22 454	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right inguinal herniorrhaphy.  

2.  Entitlement to service connection for a disability 
manifested by dizziness, claimed as Meniere's syndrome.  

3.  Entitlement to service connection for claimed Shy-Drager 
syndrome.  

4.  Entitlement to service connection for prostatitis with 
partial erectile failure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962 and January 1980 to September 1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1991 rating decision of the 
RO.  

In January 1994 and July 1998, the Board remanded the case 
for additional development.  



FINDINGS OF FACT

1.  The veteran's right inguinal hernia for which he 
underwent surgery in 1991 is not shown to have been present 
in service.  

2.  The veteran is not shown to have chronic disability 
manifested by dizziness or Meniere's syndrome.  

3.  The currently demonstrated Shy-Drager syndrome is not 
shown to have had its clinical onset during the veteran's 
period of service or until several years thereafter.  

4.  The veteran's demonstrated prostatitis with partial 
erectile failure likely had its clinical onset in service.  



CONCLUSIONS

1.  The veteran is not shown to have residual disability from 
a right inguinal herniorrhaphy due to disease or injury which 
was incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

2.  The veteran is not shown to have disability manifested by 
dizziness or Meniere's syndrome due to disease or injury 
which was incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

3.  The veteran is not shown to have Shy-Drager syndrome due 
to disease or injury  in service; nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

4.  The veteran's prostatitis with partial erectile failure 
is due to disease which was incurred in service. 38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual and Legal Background

A careful review of the veteran's service medical records 
shows that, in March 1986, he complained of dizziness and 
fainting spells.  In May 1987, he complained of headaches and 
dizziness; in September 1989, he complained of allergic 
rhinitis and vertigo.  In August 1990, it was reported that 
the veteran had difficulty starting his urinary stream, had a 
slow stream and did not empty his bladder.  The examination 
also revealed findings of a moderately large, firm, prostate.  

The submitted private medical reports show that, in August 
1984, the veteran complained of intermittent dizziness, 
especially when he stood up.  The examiner stated that he 
thought that the veteran had orthostatic hypertensive effect 
and might have Meniere's syndrome.  In September 1989, the 
veteran complained of itchy eyes, dizziness, lightheadedness 
and a runny nose.  He was placed on medication for allergic 
rhinitis and serous otitis.  

A VA examination was conducted in July 1991.  It was noted 
that the veteran had undergone a hernia repair six months 
previously.  The relevant diagnoses were those of hearing 
loss with tinnitus, positional vertigo, prostatitis with 
urinary frequency and partial erectile failure secondary to 
prostatitis.  

The submitted private medical records from 1993 note that the 
veteran complained of dizziness and nocturia, and Shy-Drager 
syndrome was diagnosed.  A VA hospital discharge summary 
dated in August 1993 diagnosed the veteran with probable 
benign prostatic hypertrophy.  

A VA examination was conducted in April 1994.  The 
examination noted that the veteran's prostate was 15 to 20 
grams and was benign.  The examiner stated that the veteran's 
current complaints of presyncopal spells, dizziness, vision 
changes and urinary problems were caused by his orthostatic 
hypotension and hypertension resulting from Shy-Drager 
syndrome.  The examiner also stated that the veteran's 
symptoms were not consistent with Meniere's disease.  

A VA urinary examination was also conducted in April 1994.  
The examiner stated that the veteran's many genitourinary 
symptoms were due to Shy-Drager syndrome. 

A VA hospital discharge summary dated in August 1996 
diagnosed the veteran with a urinary tract infection with 
Pseudomonas; a past medical history of benign prostatic 
hypertrophy was noted.  

A VA examination was conducted in November 1998.  The 
examiner stated that it was highly unlikely that that the 
right inguinal hernia was associated with any disability or 
injury in service.  The veteran was noted to have a large, 
firm prostate.  

A VA neurological examination was also conducted in November 
1998.  The examiner opined that the veteran's Shy-Drager 
syndrome, which was the cause of his current multi-system 
autonomic problems, had begun in 1992 or 1993.  The examiner 
also stated that the veteran's urinary problems could more 
probably be attributed to his prostate problems which he 
experienced while in the military.  


A.  Residuals of a Right Inguinal Herniorrhaphy; a Disability 
Manifested by Dizziness, Claimed as Meniere's Syndrome; and 
Shy-Drager Syndrome  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
Board finds in this case that the veteran has presented well-
grounded claims of service connection.  

There is no competent evidence of record to show that the 
veteran developed a right inguinal hernia or Shy-Drager 
syndrome in service.  The Board notes that the medical 
evidence of record first notes that the veteran underwent a 
right inguinal herniorrhaphy in 1991 and he was first 
diagnosed with Shy-Drager Syndrome in 1993.  

The VA physicians who evaluated the case in November 1998 
have stated that neither of the conditions began until after 
service.  In addition, the recent examinations also indicated 
that the veteran did not have a chronic disability manifested 
by dizziness or Meniere's syndrome due to service.  Hence, 
the Board finds that service connection is not warranted.  


B.  Prostatitis with Partial Erectile Failure

The Board notes that in April 1994, a VA otolaryngologist and 
urologist attributed the veteran's urinary problems to Shy-
Drager syndrome, not to service.  However, the Board notes 
the opinion of the VA examiner who conducted the November 
1998 VA neurological examination that the veteran's urinary 
problems could be more probably attributed to his prostate 
problems which he experienced while in the military.  

In light of the medical opinion of a nexus between the 
veteran's prostate problems and service, the veteran's claim 
meets the requirements of Caluza.  Accordingly, the Board 
finds that service connection for prostatitis with partial 
erectile failure is warranted.  





ORDER

Service connection for residuals of a right inguinal 
herniorrhaphy; a disability manifested by dizziness, claimed 
as Meniere's syndrome; and Shy-Drager syndrome is denied  

Service connection for prostatitis with partial erectile 
failure is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

